[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Maternal Grandmother v. Hamilton Cty. Dept. of Job & Family Servs., Slip Opinion No. 2021-
Ohio-4096.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2021-OHIO-4096
                 MATERNAL GRANDMOTHER, ADMR., APPELLANT,
                                            v.
   HAMILTON COUNTY DEPARTMENT OF JOB AND FAMILY SERVICES ET AL.,
                                      APPELLEES.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
may be cited as Maternal Grandmother v. Hamilton Cty. Dept. of Job & Family
                     Servs., Slip Opinion No. 2021-Ohio-4096.]
Civil law—Civ.R. 12(C)—R.C. 2744.03(A)(6)(b)—Immunity for employees of
        political subdivision—When complaint invokes exception to government
        employee’s immunity under R.C. 2744.03(A)(6)(b), notice pleading suffices
        and plaintiff may not be held to heightened pleading standard—Court of
        appeals’ judgment reversed in part and cause remanded to trial court.
   (No. 2020-0705—Submitted April 28, 2021—Decided November 23, 2021.)
              APPEAL from the Court of Appeals for Hamilton County,
                           No. C-180662, 2020-Ohio-1580.
                                 __________________
                               SUPREME COURT OF OHIO




       FISCHER, J.
       {¶ 1} In this case, we are asked to decide whether claims invoking the
exception under R.C. 2744.03(A)(6)(b) to the immunity afforded to employees of
a political subdivision are subject to a heightened pleading standard. For the
reasons that follow, we hold that they are not. Instead, we conclude that such claims
are subject to Ohio’s regular notice-pleading rules, and we reverse in part the
judgment of the First District Court of Appeals.
                                I. BACKGROUND
       {¶ 2} G.B. died when she was just two years old. According to her maternal
grandmother, appellant, Desena Bradley, G.B. was living with cruel, violent, and
abusive parents at the time.
       {¶ 3} As a result of this tragic—and perhaps preventable—incident,
Bradley filed suit against appellees, Hamilton County, the county’s commissioners,
the Hamilton County Department of Job and Family Services (“HCJFS”)
(collectively the “county defendants”), and the individual HCJFS caseworkers
involved in her granddaughter’s case.
       {¶ 4} In response to that complaint, the county defendants and the
caseworkers all filed motions for judgment on the pleadings, arguing that they were
statutorily immune from such lawsuits. The trial court agreed with the county
defendants and the caseworkers and granted their respective motions, dismissing
Bradley’s claims with prejudice.
       {¶ 5} On appeal, the First District affirmed. That decision, however, was
not unanimous in all respects. While the panel below agreed that the county
defendants were entitled to immunity as a matter of law, 2020-Ohio-1580, 154
N.E.3d 225, ¶ 16; id. at ¶ 35 (Crouse, J., concurring in part and dissenting in part),
there was a split over whether the claims against the caseworkers could move
forward. On that issue, the panel’s majority concluded that Bradley’s complaint
contained unsupported legal conclusions and did not set forth sufficient facts to




                                          2
                                January Term, 2021




show that the caseworkers’ conduct amounted to bad faith or willful, wanton, or
reckless misconduct, such that it would overcome the presumption of immunity
afforded to the caseworkers under R.C. 2744.03(A)(6). Id. at ¶ 29-33. In her partial
dissent, Judge Crouse disagreed with the other members of the panel, finding the
complaint to be sufficient with respect to the claims against the caseworkers. Id. at
¶ 45 (Crouse, J., concurring in part and dissenting in part).
       {¶ 6} Following the First District’s split decision on the immunity issue,
Bradley appealed the First District’s judgment to this court and we accepted her
appeal for review. See 159 Ohio St.3d 1475, 2020-Ohio-4045, 150 N.E.3d 966.
                                  II. ANALYSIS
       {¶ 7} Ohio law generally provides political subdivisions and their
employees with immunity from lawsuits and liability. R.C. 2744.02(A)(1) and
2744.03(A)(6). That immunity is not absolute, however. In fact, as relevant here,
Ohio law permits plaintiffs to sue and hold liable employees of a political
subdivision if the employees’ acts or omissions during the course and scope of their
employment were wanton or reckless. R.C. 2744.03(A)(6)(b).
       {¶ 8} As we have stated before, though, wanton misconduct and reckless
conduct are not synonymous with negligence, for which an employee of a political
subdivision is immune from liability. Anderson v. Massillon, 134 Ohio St.3d 380,
2012-Ohio-5711, 983 N.E.2d 266, ¶ 23. Wanton misconduct is the “failure to
exercise any care toward those to whom a duty of care is owed in circumstances in
which there is great probability that harm will result.” Id. at ¶ 33. Reckless conduct
is “the conscious disregard of or indifference to a known or obvious risk of harm to
another that is unreasonable under the circumstances.”          Id. at ¶ 34.   Wanton
misconduct and reckless conduct thus involve “something more than mere
negligence.” See O’Toole v. Denihan, 118 Ohio St.3d 374, 2008-Ohio-2574, 889
N.E.2d 505, paragraph three of the syllabus.




                                          3
                            SUPREME COURT OF OHIO




       {¶ 9} The issue here is whether that requirement—that “something more”
than negligence be proved—results in a heightened pleading standard in a case
involving R.C. 2744.03(A)(6)(b)’s exception to immunity for wanton or reckless
behavior. We hold that it does not.
       {¶ 10} Ohio is a notice-pleading state. Wells Fargo Bank N.A. v. Horn, 142
Ohio St.3d 416, 2015-Ohio-1484, 31 N.E.3d 637, ¶ 13. This means that outside of
a few specific circumstances, such as claims involving fraud or mistake, see Civ.R.
9(B), a party will not be expected to plead a claim with particularity. Rather, “a
short and plain statement of the claim” will typically do. Civ.R. 8(A).
       {¶ 11} In this context, i.e., a case in which an employee’s allegedly wanton
or reckless behavior is at issue, these general pleading rules still apply. See
Civ.R 9(B) (“Malice, intent, knowledge, and other condition of mind of a person
may be averred generally”). Accordingly, we hold that when a complaint invokes
the exception to a government employee’s immunity under R.C. 2744.03(A)(6)(b),
notice pleading suffices and the plaintiff may not be held to a heightened pleading
standard or expected to plead the factual circumstances surrounding an allegation
of wanton or reckless behavior with particularity. Accord Parmertor v. Chardon
Local Schools, 2016-Ohio-761, 47 N.E.3d 942, ¶ 49-51 (11th Dist.); Thompson v.
Buckeye Joint Vocational School Dist., 2016-Ohio-2804, 55 N.E.3d 1, ¶ 31 (5th
Dist.); see also York v. Ohio State Hwy. Patrol, 60 Ohio St.3d 143, 144-145, 573
N.E.2d 1063 (1991).
       {¶ 12} With that in mind, we must now address whether Bradley’s
complaint against the caseworkers involved in her granddaughter’s case was
sufficient to survive a motion for judgment on the pleadings.
       {¶ 13} Our review of a lower court’s decision granting judgment on the
pleadings under Civ.R.12(C) is de novo. New Riegel Local School Dist. Bd. of Edn.
v. Buehrer Group Architecture & Eng., Inc., 157 Ohio St.3d 164, 2019-Ohio-2851,
133 N.E.3d 482, ¶ 8. “Dismissal is appropriate under Civ.R. 12(C) when (1) the




                                         4
                                 January Term, 2021




court construes as true, and in favor of the nonmoving party, the material allegations
in the complaint and all reasonable inferences to be drawn from those allegations
and (2) it appears beyond doubt that the plaintiff can prove no set of facts that would
entitle him or her to relief.” Reister v. Gardner, 164 Ohio St.3d 546, 2020-Ohio-
5484, 174 N.E.3d 713, ¶ 17, citing State ex rel. Midwest Pride IV, Inc. v. Pontious,
75 Ohio St.3d 565, 570, 664 N.E.2d 931 (1996).
        {¶ 14} In her complaint, which asserts claims for wrongful death and
survivorship, Bradley alleges that the caseworkers involved in G.B.’s case
performed their duties in a wanton or reckless manner. She also alleges that the
caseworkers ignored G.B.’s mother’s history of abusing her other children, failed
to properly investigate a report of neglect or abuse of G.B. from the doctors and
staff at Cincinnati Children’s Hospital Medical Center, and overlooked what were
or should have been clear signs of abuse during a home visit that occurred less than
a month before G.B.’s death. In other words, Bradley’s complaint essentially
alleges that the caseworkers disregarded or were indifferent to a known or obvious
risk of harm to G.B. that was unreasonable under the circumstances. See Anderson,
134 Ohio St.3d 380, 2012-Ohio-5711, 983 N.E.2d 266, at ¶ 34.
        {¶ 15} Consequently, while Bradley’s complaint could perhaps have been
more clearly written, we conclude that it did all that was required at the pleading
stage by putting the caseworkers on notice of the claims against them and raising
the possibility that the exception to their statutory immunity under R.C.
27044.03(A)(6)(b) might apply. Given that determination and our inability to say
at this juncture that there is no set of facts that would entitle Bradley to relief after
taking the material allegations in her complaint as true, see Reister at ¶ 17,
judgment on the pleadings was inappropriate and the case against the caseworkers
should proceed on remand.
        {¶ 16} On remand, of course, nothing in this decision should be construed
as passing judgment on the merits of this case. In order to prevail, Bradley will still




                                           5
                              SUPREME COURT OF OHIO




need to prove her claims and demonstrate that the caseworkers’ conduct really was
wanton or reckless. See, e.g., O’Toole, 118 Ohio St.3d 374, 2008-Ohio-2574, 889
N.E.2d 505, at ¶ 75; Fabrey v. McDonald Village Police Dept., 70 Ohio St.3d 351,
356, 639 N.E.2d 31 (1994). Our decision today simply clarifies that Ohio law does
not put Bradley or similar plaintiffs to that burden at the pleading stage. York, 60
Ohio St.3d at 144-145, 573 N.E.2d 1063 (“a plaintiff is not required to prove his or
her case at the pleading stage”).
                                III. CONCLUSION
       {¶ 17} For the reasons stated above, we hold that when a complaint invokes
an exception to a government employee’s immunity under R.C. 2744.03(A)(6)(b),
notice pleading suffices and the plaintiff may not be held to a heightened pleading
standard. Because the complaint in this case meets the applicable notice-pleading
standard, we reverse the First District’s judgment in part and remand this matter to
the trial court for further proceedings.
                                                         Judgment reversed in part
                                                              and cause remanded.
       O’CONNOR, C.J., and DONNELLY, STEWART, and BRUNNER, JJ., concur.
       DEWINE, J., concurs in judgment only, with an opinion joined by
KENNEDY, J.
                                _________________
       DEWINE, J., concurring in judgment only.
       {¶ 18} I agree with the majority that under Ohio’s notice-pleading standard,
the complaint contains sufficient allegations to survive a motion for judgment on
the pleadings. I write separately to offer a more complete discussion of Ohio’s
pleading standard.
                              The Question Before Us
       {¶ 19} The majority frames the issue before us as whether claims invoking
the statutory exception “to the immunity afforded to employees of a political




                                           6
                                January Term, 2021




subdivision are subject to a heightened pleading standard?” Majority opinion at
¶ 1. But this is something of a straw man. The First District Court of Appeals did
not apply a heightened pleading standard. See 2020-Ohio-1580, 154 N.E.3d 225,
¶ 11. And the caseworkers who are defendants in this action have always asserted
that they are entitled to judgment in their favor based on Ohio’s notice-pleading
standard. The idea of a heightened pleading standard arises only because the
plaintiff, in seeking review by this court, presented a proposition of law suggesting
that the court of appeals erred by applying a heightened pleading standard.
       {¶ 20} Because the court of appeals did not apply a heightened pleading
standard, and because no one advocated for one below, the issue of a heightened
pleading standard is not before us. The question we must answer is whether the
court of appeals erred in concluding that under Ohio’s existing pleading standard,
Desena Bradley failed to state a claim against the caseworkers.
                         Ohio’s Notice-Pleading Standard
       {¶ 21} Civ.R. 8(A) requires a complaint to contain “a short and plain
statement of the claim showing that the party is entitled to relief.” Typically
referred to as “notice pleading,” this standard does not require a plaintiff to prove
her case at the pleading stage, but merely requires factual allegations that if proved
would entitle the plaintiff to relief. Illinois Controls, Inc. v. Langham, 70 Ohio
St.3d 512, 526, 639 N.E.2d 771 (1994). In applying this standard, we credit all
factual allegations in the complaint and give the nonmoving party all reasonable
inferences. See Sherman v. Ohio Pub. Emps. Retirement Sys., 163 Ohio St.3d 258,
2020-Ohio-4960, 169 N.E.3d 602, ¶ 17.
       {¶ 22} We “incorporate[d]” the notice-pleading standard from the Federal
Rules of Civil Procedure as our own. See York v. Ohio State Hwy. Patrol, 60 Ohio
St.3d 143, 144, 573 N.E.2d 1063 (1991). We have often recited that standard by
quoting the United States Supreme Court’s decision in Conley v. Gibson, 355 U.S.
41, 45, 78 S.Ct. 99, 2 L.Ed.2d 80 (1957): to dismiss a complaint at the pleading




                                          7
                              SUPREME COURT OF OHIO




stage, it must appear “ ‘beyond doubt that the plaintiff can prove no set of facts in
support of his claim which would entitle him to relief.’ ” York at 144, quoting
Conley at 45. The majority employs that formulation today.
       {¶ 23} Although the “no set of facts” language is often parroted, it has not
been strictly applied by this court or other courts in this state. Such a formulation
is in tension with Civ.R. 8’s requirement of a statement “showing that the party is
entitled to relief.” Indeed, if “no set of facts” were truly the standard, even the most
cursory complaint could survive dismissal.
       {¶ 24} Imagine a complaint that reads simply: “Jones committed a tort
against plaintiff.” Certainly some “set of facts” could establish this bare claim as
actionable, but such a claim would not provide notice to the defendant and would
surely be subject to dismissal. For this reason, this court has often sanctioned
dismissal of a complaint in circumstances in which one would be hard-pressed to
call it “beyond doubt” that the plaintiff could not ultimately establish facts to make
a colorable claim. See, e.g., Estate of Ridley v. Hamilton Cty. Bd. of Mental
Retardation & Dev. Disabilities, 102 Ohio St.3d 230, 2004-Ohio-2629, 809
N.E.2d 2, ¶ 16, 29 (affirming the dismissal of a wrongful-death claim because the
complaint failed to allege sufficient facts establishing the defendant’s awareness of
likely harm).
       {¶ 25} Over a decade ago, the United States Supreme Court recognized that
this “no set of facts” standard was being routinely misapplied. See Bell Atlantic
Corp. v. Twombly, 550 U.S. 544, 562, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). As
the court explained, under a “literal” reading, the “no set of facts” formulation
would allow “a wholly conclusory statement [to survive dismissal] whenever the
pleadings left open the possibility” that a plaintiff might discover something
supporting recovery. Id. at 561. For this reason, “a good many judges and
commentators” had balked at applying the literal terms of the passage. Id. at 562-
563 (citing cases and commentaries).




                                           8
                                 January Term, 2021




        {¶ 26} The Twombly court explained that the conventional understanding
of the “no set of facts” standard took the language in Conley out of context.
Twombly at 562-563. It was more appropriate to understand that language “in light
of the opinion’s preceding summary of the complaint’s concrete allegations, which
the Court quite reasonably understood as amply stating a claim for relief.” Id.
Nonetheless, “after puzzling the [legal] profession for 50 years,” the Court
concluded that the phrase had “been questioned, criticized and explained away long
enough.” Id. Having “earned its retirement,” the Conley phrase was discarded by
the United States Supreme Court. Twombly at 563. We should consign the phrase
to a similar fate in Ohio jurisprudence.
        {¶ 27} In addition to explaining that the “no set of facts” formulation had
been misunderstood, the Twombly court discussed the appropriate standard for
reviewing the sufficiency of a complaint. A complaint does not “need detailed
factual allegations,” but there must be more than “labels and conclusions” or “a
formulaic recitation of the elements of a cause of action.” Id. at 555. “Factual
allegations must be enough to raise a right to relief above the speculative level.”
Id. Thus, to survive a motion to dismiss, a plaintiff need not engage in “heightened
fact pleading of specifics, but [must supply] enough facts to state a claim to relief
that is plausible on its face.” Id. at 570. “A claim has facial plausibility,” the court
later elaborated, “when the plaintiff pleads factual content” that presents “more than
a sheer possibility that a defendant has acted unlawfully.” Ashcroft v. Iqbal, 556
U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009).
        {¶ 28} In the years since Twombly and Iqbal were decided, this court has
never addressed the question whether we should apply a similar plausibility
standard for complaints. There are good reasons that we might want to do so, but
because this case does not squarely present the issue, our consideration must await
another day.




                                           9
                              SUPREME COURT OF OHIO




       {¶ 29} Although we have not explicitly addressed Twombly and Iqbal, we
have long followed the principle articulated in those cases that labels and bare legal
conclusions in a complaint are insufficient. We have made clear that unsupported
legal conclusions are not entitled to any presumption of truth and are not sufficient
to survive a motion to dismiss. See, e.g., Schulman v. Cleveland, 30 Ohio St.2d
196, 198, 283 N.E.2d 175 (1972); Mitchell v. Lawson Milk Co., 40 Ohio St.3d 190,
193, 532 N.E.2d 753 (1988); State ex rel. Hickman v. Capots, 45 Ohio St.3d 324,
544 N.E.2d 639 (1989); State ex rel. Ohio Civ. Serv. Emps. Assn. v. State, 146 Ohio
St.3d 315, 2016-Ohio-478, 56 N.E.3d 913, ¶ 39. Similarly, Ohio courts have made
clear that mere speculation, unsupported by operative facts, is not enough to state a
claim. See, e.g., Sacksteder v. Senney, 2d Dist. Montgomery No. 24993, 2012-
Ohio-4452, ¶ 45 (“we have never construed Civ.R. 12(B)(6) as permitting either
speculation or complaints that are devoid of factual allegations supporting the legal
claims”).
       {¶ 30} I now turn to the application of Ohio’s pleading standard to
Bradley’s complaint.
            Bradley’s Complaint Alleges Sufficient Facts to State a Claim
       {¶ 31} Under Ohio’s notice-pleading standard, Bradley needed to allege
sufficient facts that if taken as true, and with all reasonable inferences in her favor,
would allow for recovery. Because the caseworkers could be held liable only if
their conduct was wanton or reckless, Bradley had to present factual allegations
supporting at least an inference of recklessness. See R.C. 2744.03(A)(6)(b).
       {¶ 32} Much of Bradley’s complaint consisted of bare legal conclusions.
For example, Bradley asserted that the caseworkers “breached their duty to protect”
G.B. “from harm and to act in her best interest.” Similarly, Bradley alleged that
the caseworkers “engaged in reckless misconduct, willful misconduct and wanton
misconduct, which resulted in the death of the infant child.” She also asserted that
in December 2013 the Hamilton County Department of Job and Family Services




                                          10
                                January Term, 2021




ended protective supervision of G.B. and that “these actions were done in bad faith,
in a wanton and willful manner, and resulted in the deprivation of the civil rights
of the infant, * * * and ultimately in her wrongful death.” Allegations of this sort,
which are mere legal conclusions, do not suffice. See Schulman, 30 Ohio St.2d at
198, 283 N.E.2d 175.
       {¶ 33} But I find one aspect of Bradley’s amended complaint that passes
muster. Bradley alleges the following facts: that G.B. was admitted to the hospital
in December 2014 with significant indicia of abuse, including severe
undernourishment and a host of other problems, and that the caseworkers were
notified of the possible abuse and called to the hospital to meet with G.B.’s parents.
“Allegedly,” the department of job and family services made a follow-up visit to
G.B.’s home on March 4, 2015, and found that everything was fine and that G.B.
was healthy and happy. Three weeks later, the two-year-old girl was found dead.
The coroner’s report identified over 100 injuries, including a hand-stitched gash on
G.B.’s forehead and other abrasions. The two-year-old girl weighed only 13
pounds when she died. According to the coroner, the cause of death was “Battered
Child Syndrome with Acute Chronic Intercranial Hemorrhages and Starvation,”
and the onset of the injuries was “months” before. The coroner opined that G.B.
had been abused “her entire pathetic, pathetically short life.”
       {¶ 34} Drawing reasonable inferences in favor of Bradley and accepting her
pleaded facts as true, these allegations are sufficient to state a claim for relief. If
G.B.’s injuries at the time of her death were as pervasive and severe as alleged, one
can draw an inference that the injuries should have been noticeable to the
caseworkers at the home-visit three weeks earlier. And if the injuries would have
been evident, the most reasonable inferences are either (1) that no home-visit was
conducted or (2) that the home-visit was inadequate. Given the caseworkers’
awareness of the prior abuse, and with the benefit of discovery, Bradley might be
able to establish that the caseworkers were reckless in failing to adequately




                                          11
                             SUPREME COURT OF OHIO




investigate G.B.’s situation after she was discharged from the hospital. (Of course,
it is the factfinder’s province to assess the merits of Bradley’s cause of action, and
nothing said here should be taken as commentary on whether Bradley will
ultimately be able to prove her claim.)
       {¶ 35} For the reasons that I have explained, I concur only in the majority’s
judgment reversing the judgment of the First District Court of Appeals.
       KENNEDY, J., concurs in the foregoing opinion.
                               _________________
       Rachel S. Bloomekatz; and Robinson Law Firm, L.L.C., and Emmett E.
Robinson, for appellant, individually and as the administrator of the estate of G.B.,
a deceased minor.
       Joseph T. Deters, Hamilton County Prosecuting Attorney, and Pamela J.
Sears and Michael G. Florez, Assistant Prosecuting Attorneys, for appellee Lumadi
Lavusa.
       Laufman & Napolitano, L.L.C., and Paul M. Laufman; and Michael L.
Tranter, for appellee Shamara Stephens, a.k.a. Shamara Hooks-Ware.
       Stephen J. Wenke, for appellee Kassie Setty.
       The Gittes Law Group and Jeffrey P. Vardaro; and Marcia Lowry, Allison
Mahoney, and Tavi Unger, urging reversal for amicus curiae A Better Childhood.
       Kimberly Payne Jordan, urging reversal for amicus curiae Justice for
Children Clinic.
                               _________________




                                          12